Exhibit 10.1

AMENDMENT NO. 2 TO CREDIT AGREEMENT

This Amendment (this “Amendment”) is entered into as of April 8, 2011 by and
among ScanSource, Inc., a South Carolina corporation (the “Borrower”), the
Subsidiary Borrowers party hereto (together with the Borrower, the “Borrowers”),
JPMorgan Chase Bank, N.A., individually and as administrative agent (the
“Administrative Agent”), and the other financial institutions signatory hereto.

RECITALS

A.        The Borrower, the Administrative Agent and the Lenders are party to
that certain credit agreement dated as of September 28, 2007 (as previously
amended, the “Credit Agreement”). Unless otherwise specified herein, capitalized
terms used in this Amendment shall have the meanings ascribed to them by the
Credit Agreement.

B.        The Borrower, the Administrative Agent and the undersigned Lenders
wish to amend the Credit Agreement and waive certain provisions thereof on the
terms and conditions set forth below.

Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

1.        Amendment to Credit Agreement. Upon the “Effective Date” (as defined
below), the Credit Agreement shall be amended as follows:

(a)        Section 1.01 is amended by inserting the following definitions in
appropriate alphabetical order:

“Acquiring Sub” means the subsidiary of the Borrower owning the business
acquired in the Specified Acquisition.

“Excess Amount” has the meaning set forth in the definition of Specified
Acquisition.

“Specified Acquisition” means the acquisition by a subsidiary of the Borrower of
the stock or assets comprising the business of a company previously identified
in writing (including by electronic communication) to the Administrative Agent
for aggregate consideration not in excess of $100,000,000, of which not more
than $50,000,000 shall be paid at closing with the balance payable through the
payment of an earnout; provided, however, that the total consideration payable
for such acquisition (including the earnout) may exceed $100,000,000 to the
extent resulting from higher than expected payments made under the earnout as a
result of better than projected performance of Acquiring Sub following the date
of the consummation of the Specified Acquisition (the amount of any such excess
being the “Excess Amount”).

(b)        Section 6.02 is amended by adding the following as Section 6.02(i)
and renumbering Section 6.02(i) as Section 6.02(j):

“(i)        Liens of suppliers on the assets of Persons or businesses acquired
after the date hereof; provided, however, that (i) such Liens shall secure only
the purchase price of inventory purchased from such suppliers on customary
commercial terms consistent with past practice, (ii) the Borrower shall use
commercially reasonable efforts to avoid granting or permitting to exist such
supplier Liens and (iii) in no event shall the aggregate amount secured by such
Liens at any time exceed an amount equal to 10% of the book value of the total
inventory of the Borrower and its Subsidiaries as of the most recent date for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b) prior to such time; and

(c)        Section 6.04(e) is amended in its entirety to read as follows:



--------------------------------------------------------------------------------

(e)        subject to the provisions of this Section 6.04(e) and the
requirements contained in the definition of Permitted Acquisition, the Borrower
and its Wholly-Owned Subsidiaries may from time to time effect Permitted
Acquisitions, so long as: (i) no Default shall have occurred and be continuing
at the time of the consummation of the proposed Permitted Acquisition or
immediately after giving effect thereto; (ii) if the proposed Permitted
Acquisition is for aggregate consideration of $25,000,000 or more, the Borrower
shall have given to the Administrative Agent written notice of such proposed
Permitted Acquisition on the earlier of (x) the date on which the Permitted
Acquisition is publicly announced and (y) ten (10) Business Days prior to
consummation of such Permitted Acquisition (or such shorter period of time as
may be reasonably acceptable to the Administrative Agent), which notice shall be
executed by its chief financial officer or treasurer and shall describe in
reasonable detail the principal terms and conditions of such Permitted
Acquisition; (iii) at the time of any such Permitted Acquisition involving the
creation or acquisition of a Subsidiary, or the acquisition of capital stock or
other Equity Interest of any Person, the Borrower and its Subsidiaries shall
have complied with Section 5.11; and (iv) if the proposed Permitted Acquisition
(or series of related Permitted Acquisitions) is for aggregate consideration of
$50,000,000 or more, the Leverage Ratio, calculated on a pro forma basis as if
such Permitted Acquisition(s) had been made (and any related Indebtedness
incurred) on the first day of the applicable computation period, shall be less
than or equal to 2.00 to 1.00;

(d)        Section 6.12 is amended in its entirety to read as follows:

“The Borrower will cause the Leverage Ratio to be less than or equal to 3.25 to
1.00 at all times.”

(e)        A new Section 9.19 is added to the Credit Agreement reading as
follows:

9.19.      Special Provisions Regarding Acquiring Sub. (a) Notwithstanding
anything herein to the contrary (in any defined term or otherwise), neither
Acquiring Sub nor any subsidiary of Acquiring Sub shall be or be deemed to be a
“Subsidiary” hereunder for any purposes of this Agreement other than for
purposes of Section 3.01, 3.05(b), 3.06, 3.07, 3.08, 3.09, 3.11, 3.16 (excluding
clause (b) of the second sentence thereof), 5.01(a), 5.01(b), 5.01(e), 5.07 and
6.03(c), clauses (h), (i) and (j) of Article VII and the last paragraph of
Article VIII. Acquiring Sub and its subsidiaries and their respective incomes,
losses, assets, liabilities and other financial attributes shall be excluded
from all computations of financial covenants and financial covenant-related
tests or requirements hereunder.

(b)        Concurrently with any delivery of financial statements under clause
(a) or (b) of Section 5.01 after the consummation of the Specified Acquisition,
the Borrower shall deliver to the Administrative Agent a consolidating set of
financial statements in form and substance reasonably satisfactory to the
Administrative Agent which separately discloses the respective assets,
liabilities and other financial attributes of Acquiring Sub and its
Subsidiaries.

(c)        Notwithstanding anything to the contrary in Section 6.01 or 6.04, so
long as no Default shall have occurred and be continuing at the time of such
loan, investment or Guarantee, (i) the Borrower may make up to a $50,000,000
capital contribution or loan on or before July 31, 2011 to ScanSource Europe CV
for the purpose of indirectly funding in part the Specified Acquisition,
(ii) ScanSource Europe CV shall be permitted to lend the proceeds of such
capital contribution or loan to ScanSource Europe BV for the same purpose,
(iii) ScanSource Europe BV shall use the proceeds of such loan, directly or
indirectly, to fund the Specified Acquisition (collectively, the “Specified
Funding Transactions”), (iv) subject to the proviso below, the Borrower,
ScanSource Europe BV and ScanSource Europe CV may also engage in subsequent
Specified Funding Transactions so long as the proceeds of such subsequent
Specified Funding Transactions are used for the purpose of (A) providing working
capital to Acquiring Sub and/or (B) making payment of the earnout included in
the Specified Acquisition purchase price, (v) the Borrower may guaranty all or
any portion of the earn-out payable in connection with the Specified
Acquisition; provided, however, that the Investments set forth in the foregoing
clauses (i), (iv) and (v) shall not in the aggregate exceed the sum of
$100,000,000 plus the Excess Amount and (vi) the Borrower or any Subsidiary
thereof may from time to time guarantee Indebtedness of Acquiring Sub or its
subsidiaries incurred for working capital purposes and at no time exceeding
$15,000,000 (or the Dollar Equivalent thereof) in aggregate outstanding
principal amount.

 

- 2 -



--------------------------------------------------------------------------------

2.        Representations and Warranties of the Borrowers. Each of the Borrowers
represents and warrants that:

(a)        The execution, delivery and performance by each Borrower of this
Amendment have been duly authorized by all necessary corporate action and that
this Amendment is a legal, valid and binding obligation of each Borrower
enforceable against such Borrower in accordance with its terms, except as the
enforcement thereof may be subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally;

(b)        Each of the representations and warranties contained in the Credit
Agreement (treating this Amendment as a Credit Document for purposes thereof) is
true and correct in all material respects on and as of the date hereof as if
made on the date hereof except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true on and as of such earlier date; and

(c)        After giving effect to this Amendment, no Default or Event of Default
has occurred and is continuing.

3.        Effective Date. This Amendment shall become effective upon the
execution and delivery hereof by the Borrowers, the Administrative Agent and the
Required Lenders (without respect to whether it has been executed and delivered
by all the Lenders); provided that Section 1 hereof shall not become effective
until the date when the following additional conditions have also been satisfied
(the later of such dates being the “Effective Date”):

(a)        Each of the Credit Parties has executed and delivered a reaffirmation
of Guaranty and Security Documents in the form of Exhibit A hereto.

(b)        The Borrower shall have paid on the date hereof (i) to the
Administrative Agent for the benefit of each Lender consenting to this Amendment
an amendment fee equal to .08% of the Commitment of such Lender, determined as
of the Effective Date and (ii) to the Administrative Agent for its own account
any other separately agreed fees relating hereto.

In the event the Effective Date has not occurred on or before June 1, 2011,
Sections 1 and 2 hereof shall not become operative and shall be of no force or
effect.

4.        Reference to and Effect Upon the Credit Agreement.

(a)        Except as specifically amended or waived above, the Credit Agreement
and the other Credit Documents shall remain in full force and effect and are
hereby ratified and confirmed.

(b)        The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any Credit Document, nor constitute a
waiver of any provision of the Credit Agreement or any Credit Document, except
as specifically set forth herein. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.

5.        Costs and Expenses. The Borrowers hereby affirm their obligation under
Section 9.03 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Amendment, including but not limited to the reasonable fees, charges and
disbursements of attorneys for the Administrative Agent with respect thereto.

 

- 3 -



--------------------------------------------------------------------------------

6.        Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

7.        Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

8.        Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument.

[Signature pages follow]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

SCANSOURCE, INC. By:       /s/ Richard P. Cleys

Its:       Chief Financial Officer

NETPOINT INTERNATIONAL, INC. By:       /s/ Richard P. Cleys

Its:       Director

SCANSOURCE EUROPE, SPRL By:       /s/ Richard P. Cleys

Its:       Director

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Swingline
Lender and Issuing Bank By:       /s/ Antje B. Focke

Its:       Senior Underwriter

RBS Citizens, N.A. By:       /s/ Daniel Bernard Name:       Daniel Bernard
Title:       Senior Vice President HSBC Bank USA, National Association By:  
    /s/ Jeffrey M. Henry Name:     Jeffrey M. Henry Title:     Senior Vice
President

 

- 5 -



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A. By:       /s/ Lee R. Gray

Name:       Lee R. Gray

Title:       Senior Vice President

ROYAL BANK of CANADA By:       /s/ Dustin Craven

Name:       Dustin Craven

Title:       Attorney-in-Fact

REGIONS BANK By:       /s/ William E. Reid III

Name:       William E. Reid III

Title:       Senior Vice President

ING LUXEMBOURG SA By:       /s/ Stephane Renette

Name:       Stephane Renette

Title:       Manager of Business Support, Corporate &         Institutional
Banking By:       /s/ Damien Degros

Name:       Damien Degros

Title:       Head of Commercial Banking

 

- 6 -



--------------------------------------------------------------------------------

EXHIBIT A

REAFFIRMATION OF GUARANTY AND SECURITY DOCUMENTS

Each of the undersigned acknowledges receipt of a copy of Amendment No. 2 (the
“Amendment”) dated as of April 8, 2011 between ScanSource, Inc., a Delaware
corporation (the “Borrower”) the Subsidiary Borrowers party thereto (together
with the Borrower, the “Borrowers”), JPMorgan Chase Bank, N. A., individually
and as administrative agent (the “Administrative Agent”), and the other
financial institutions signatory thereto, of the Credit Agreement dated as of
September 28, 2007 (as previously amended, the “Credit Agreement”) between the
Borrowers, the Administrative Agent and the financial institutions party
thereto, consents to such Amendment and each of the transactions referenced
therein, and hereby reaffirms its obligations under each of the Parent Guaranty,
the Subsidiary Guaranty, and each of the applicable Security Documents (each as
defined in the Credit Agreement). Each of the undersigned which is a party to
the Security Agreement agrees to be bound by Section 5 of the Amendment. Each of
the undersigned which is a party to the Pledge Agreement dated as of
September 22, 2007 agrees to be bound by Section 6 of the Amendment.

Dated as of April 8 2011

 

SCANSOURCE, INC. By:    /s/ Richard P. Cleys   Richard P. Cleys   Chief
Financial Officer PARTNER SERVICES, INC. SCANSOURCE SECURITY DISTRIBUTION, INC.
NETPOINT INTERNATIONAL, INC. OUTSOURCING UNLIMITED, INC. SCANSOURCE
COMMUNICATIONS, INC. By:    /s/ Linda B. Davis   Linda B. Davis   Treasurer 8650
COMMERCE DRIVE, LLC SCANSOURCE PROPERTIES, LLC LOGUE COURT PROPERTIES, LLC By:  
ScanSource, Inc.   its sole member By:    /s/ Richard P. Cleys   Richard P.
Cleys   Chief Financial Officer 4100 QUEST, LLC By:   Partner Services, Inc.  
its sole member



--------------------------------------------------------------------------------

By:    /s/ Linda B. Davis    Linda B. Davis    Treasurer SCANSOURCE EUROPE
LIMITED By:    /s/ Richard P. Cleys Its:     Director